Citation Nr: 0215574	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than January 2, 2001 
for the grant of service connection for mild degenerative 
changes of the cervical spine; compression of superior end 
plates of T5-6 with narrowing of the canal, thoracic spine; 
degenerative disc disease at L5-S1 with left radiculopathy, 
lumbar spine; right shoulder cuff tear; dental trauma; and 
arthralgia of the right knee.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from February 1952 to November 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

In the Informal Hearing Presentation filed in May 2002, the 
service representative set forth an argument for a theory of 
entitlement to the benefit sought on appeal based on clear 
and unmistakable evidence.  Whether the July 1954 and 
February 1963 RO rating decisions are clearly erroneous is 
not an issue before the Board.  This matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. On January 2, 2001, the veteran filed a claim for service 
connection of several
disorders claimed as residuals of an injury the veteran 
sustained in April 1953 during service.

2.  An October 2001 RO rating decision granted service 
connection for mild degenerative changes of the cervical 
spine; compression of superior end plates of T5-6 with 
narrowing of the canal, thoracic spine; degenerative disc 
disease at L5-S1 with left radiculopathy, lumbar spine; right 
shoulder cuff tear; dental trauma; and arthralgia of the 
right knee, effective January 2, 2001. 


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
2, 2001 for a grant of
service-connection for mild degenerative changes of the 
cervical spine; compression of superior end plates of T5-6 
with narrowing of the canal, thoracic spine; degenerative 
disc disease at L5-S1 with left radiculopathy, lumbar spine; 
right shoulder cuff tear; dental trauma; and arthralgia of 
the right knee have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. § 3.400(r) 
(2001); 66 Fed. Reg. 45,620, 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran received a 
copy of the October 2001 rating decision and January 2002 
Statement of the Case (SOC).  Notice of the VCAA was also 
provided in the January 2002 SOC.  A preliminary review of 
the claims file indicates that all the evidence required for 
a determination of the instant claim has been associated with 
the file.  No further assistance to the veteran in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate review.  

In April 1954, the veteran filed an original claim for 
service connection of a back injury he sustained as the 
result of a truck accident during service on April 18, 1953 
near Chunchon, Korea.  By a July 1954 rating decision, the RO 
denied service connection as service medical records 
established incurrence of multiple contusions and abrasions 
of the face, right knee, and right shoulder in a truck 
accident on the date and in the place the veteran described, 
but no residuals were found on VA examination.  In 
correspondence dated in July 1954, the veteran was notified 
of this decision and his appellate rights, but he did not 
appeal the decision and it became final.  38 U.S.C.A. §§ 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103.  

The service representative contends that the July 1954 rating 
decision did not address the issue of entitlement to service 
connection for a back disorder.  Therefore, the veteran's 
claim has remained open and as an unadjudicated claim, the 
recent grant of service connection should date back to the 
filing of the original claim.  The Board notes that in the 
veteran's original claim, he specified a particular date and 
incident in which he sustained the injury he sought a grant 
of service connection.  A review of the veteran's service 
medical records reveals that the RO described the injuries 
the veteran sustained on that day as reported 
contemporaneously on these records.  The April 18, 1953 
records did not note an injury to the veteran's back, but 
subsequently dated records noted complaints of low back pain.  
The veteran complained of residual back pain from the truck 
incident at the June 1954 VA examination, but after an 
examination of the back, the examiner found no disability 
associated with the back.  While the RO does not specifically 
mention the veteran's back in its rating decision, there is 
no dispute that the veteran was evaluated for any residual 
disability resulting from the April 1953 injury, but none was 
found on examination. 

The service representative also argued that the veteran 
sought service connection for dental trauma resulting from 
the same in-service incident at that time.  On the veteran's 
April 1954 application, he noted that he had "[d]ecayed 
upper teeth" that required fillings or extraction.  The 
veteran did not relate this problem to his in-service 
incident.  Moreover, the veteran also submitted a separate 
application for service connection of dental treatment which 
was addressed by a June 1954 dental rating sheet.  
Accordingly, the Board notes that the RO adjudicated the 
veteran's back claim and that there was no dental claim based 
on traumatic origins before the RO in July 1954.

The veteran filed a claim to reopen his previously denied 
claim and also submitted a doctor's statement in February 
1963.  Presumably, the RO found that the veteran had 
submitted new and material evidence as service connection for 
a back disorder was denied on the merits by a February 1963 
rating decision.  The veteran has contended that he did not 
receive notice of the rating decision or his appellate 
rights.  The claims file shows that correspondence dated in 
March 1963, provided the veteran with notice of the rating 
decision and his appellate rights.  There is a presumption of 
regularity of the administrative process in the absence of 
clear evidence to the contrary and no such evidence that the 
veteran did not receive notice is of record.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  There is no evidence of 
record that the March 1963 correspondence in question was 
returned to VA or was otherwise not delivered.  Accordingly, 
the veteran did not appeal the rating decision and it became 
final.  38 U.S.C.A. §§ 7105(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103. 

On January 2, 2001, the veteran filed a claim for service 
connection of several disorders including a right shoulder 
disorder and neck disorder.  By rating decision dated in 
August 2001, the RO granted service connection for mild 
degenerative changes of the cervical spine; compression of 
superior end plates of T5-6 with narrowing of the canal, 
thoracic spine; degenerative disc disease at L5-S1 with left 
radiculopathy, lumbar spine; right shoulder cuff tear; dental 
trauma; and arthralgia of the right knee.    
 
With exceptions not applicable here, if service connection is 
granted pursuant to an application to reopen or an original 
claim filed more than a year after separation from service, 
the effective date of the resulting award can be no earlier 
than the date of receipt of the application.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(r).  By application of 
law, the veteran's effective date is the date the reopened 
claim is filed, which is January 2, 2001.  
 






ORDER

An effective date prior to January 2, 2001 for entitlement to 
service connection for mild degenerative changes of the 
cervical spine; compression of superior end plates of T5-6 
with narrowing of the canal, thoracic spine; degenerative 
disc disease at L5-S1 with left radiculopathy, lumbar spine; 
right shoulder cuff tear; dental trauma; and arthralgia of 
the right knee is denied.    



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

